Citation Nr: 1540468	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include insomnia.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a lumbar spine disorder, to include spondylolisthesis.

5.  Entitlement to an increased rating in excess of 10 percent for peptic ulcer.

6.  Entitlement to an increased rating in excess of 10 percent for left leg varicosities status post vein stripping.

7.  Entitlement to an increased rating in excess of 10 percent for right knee strain.

8.  Entitlement to an initial rating in excess of 10 percent for left knee strain.
9.  Entitlement to an earlier effective date prior to January 28, 2014, for the grant of service connection for left knee strain.

10.  Entitlement to an initial compensable rating for residuals of a left little finger fracture.

11.  Entitlement to an earlier effective date prior to May 6, 2013, for the grant of service connection for residuals of left little finger fracture.

12.  Entitlement to an initial compensable evaluation for allergic rhinitis.

13.  Entitlement to an earlier effective date prior to December 20, 2012, for the grant of service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 2000.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the October 2012, January 2014, and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence. 

The Veteran and his spouse testified before the undersigned in a May 2015 video conference Board hearing, the transcript of which is included in the record.

Subsequent to the issuance of the March 2014 Statements of the Case, the Veteran submitted additional evidence in June 2015, for which a waiver of initial RO consideration was provided.

Although the Veteran's March 2012 claim specifically claimed only service connection for PTSD, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (anxiety disorder), the Board has recharacterized the claim as reflected on the title page. 

The issues of (1) service connection for a sleep disorder, to include insomnia, and 
(2) service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed left shoulder strain.

2.  The Veteran sustained a left shoulder injury in service, but the condition resolved in service without residuals.

3.  The Veteran's left shoulder strain is not etiologically related to service.  

4.  The Veteran has currently diagnosed lumbar spondylolisthesis that is etiologically related to service.

5.  The Veteran's peptic ulcer more nearly approximates moderate symptoms with continuous moderate manifestations.

6.  The Veteran's varicose veins disability of the left leg is manifested by at least persistent edema, incompletely relieved by elevation of extremity.

7.  The Veteran's right knee disability has been manifested by slight hyper-extension, with flexion, at worst, to 115 degrees, without lateral instability or recurrent subluxation, but with dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joint.

8.  The Veteran's left knee disability has been manifested by slight hyper-extension, with flexion, at worst, to 125 degrees, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joint.

9.  Entitlement for service connection for a left knee disorder first arose on January 28, 2014.

10.  The Veteran's left hand disability (little finger) is shown to be manifested by loss pain beginning at gap of less than 1 inch with decrease in grip and increased periods of discomfort during cold weather.  
11.  There is no evidence of a claim for entitlement to service connection for residuals of a little finger fracture prior to May 6, 2013.

12.  The Veteran's allergic rhinitis is not manifested by polyps and does not result in greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction of a nasal passage.

13.  There is no evidence of a claim for entitlement to service connection for allergic rhinitis prior to December 20, 2012.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a lumbar spine disorder, to include spondylolisthesis are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  For the entire increased rating period on appeal, the criteria for a 20 percent rating, but no higher, for peptic ulcer have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2015).

4.  The criteria for a rating of 20 percent, but no higher, for left leg varicosities status post vein stripping have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2015).

5.  The criteria for a disability rating of 20 percent, but no higher, for the Veteran's right knee strain disability have been met.  38 C.F.R. § § 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5258 (2015).
6.  The criteria for a rating in excess of 10 percent for the Veteran's left knee strain disability have not been met.  38 C.F.R. § § 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5258 (2015).

7.  The criteria for an effective date earlier than January 28, 2014, for the grant of service connection for a left knee disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).

8.  The criteria for a rating of 10 percent, but no higher, for residuals of a left little finger fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5230, 5227 (2015).

9.  The criteria for an effective date earlier than May 6, 2013, for the grant of service connection for residuals of a left little finger fracture have not been met.  
38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).

10.  The criteria for an initial compensable rating for allergic rhinitis have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).

11.  The criteria for an effective date earlier than December 20, 2012, for the grant of service connection for allergic rhinitis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The claim of service connection for a lumbar spine disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision regarding that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran's appeal for higher initial ratings arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). Therefore, no further notice is needed under VCAA regarding this issue.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In letters dated in March 2013, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, the May 2015 Board hearing transcript, an April 2013 independent medical examination from Dr. J.E., and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a QTC (fee-basis) examinations in connection with his claims in October 2013 and January 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The findings and nexus opinions provided consider all the pertinent evidence of record, the Veteran's statements, and provide a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's shoulder strain and lumbar spondylolisthesis are not a "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Shoulder Disorder

The Veteran maintains that he has a left shoulder disorder that is related to service.  Specifically, the Veteran has stated that he injured his shoulder in 1982 and 1984.

Service treatment records confirm that the Veteran injured his left shoulder on two occasions during service.  In a March 1982 service treatment record, it was noted that the Veteran had a left shoulder strain with no evidence of trauma or injury.  Upon physical examination, there was normal range of motion and normal muscle tone and strength.  In an October 1984 service treatment record, the Veteran reported symptoms of left shoulder pain with an assessment of left shoulder strain/contusion after playing football.  As such, the Board finds that the Veteran sustained a left shoulder injury in service.  Notably, however, reports of medical examination from 1985 to 1994 were negative for any shoulder disorders or notations of a shoulder disability.

Next, the Board finds that the preponderance of the evidence shows that the Veteran has currently diagnosed left shoulder strain, but not a confirmed diagnosis of left shoulder arthritis.  The Veteran submitted an April 2013 independent medical examination from Dr. J.E.  During the evaluation, it was noted that the Veteran developed left shoulder pain in 1982, was provided treatment, and although the condition slowly improved, the Veteran stated that he continued to have intermittent pain.  In 1984, the Veteran reinjured the left shoulder playing flag football.  He was diagnosed with a contusion and strain of the left shoulder.  Dr. J.E. noted that the Veteran continued to have persistent pain, crepitus, and decreased range of motion in left shoulder.  Dr. J.E. then diagnosed the Veteran with left shoulder traumatic arthritis and opined that the in-service injuries caused the Veteran to develop arthritis.  

The Board finds that the diagnosis and medical opinion provided from Dr. J.E. regarding arthritis of the left shoulder lacks probative value.  Although Dr. J.E. diagnosed the Veteran with left shoulder traumatic arthritis, this diagnosis was not based on x-rays findings.  Further, service treatment records and post-service treatment records do not demonstrate a diagnosis of arthritis.  Additionally, in a November 2013 QTC examination, the examiner performed diagnostic testing (x-rays) and noted that two views of the Veteran's left shoulder were normal and a diagnosis of degenerative or traumatic arthritis was not provided.  

For these reasons, the Board finds that the Veteran does not have a diagnosis of arthritis, confirmed by x-ray evidence.  The Board finds that the diagnosis provided by the November 2013 QTC examiner is more probative than Dr. J.E.'s diagnosis.  The QTC examiner interviewed the Veteran, reviewed the evidence of record, performed a physical examination, and reviewed x-ray findings of the left shoulder.  As such, the Board finds that the Veteran has a current diagnosis of left shoulder strain, but not traumatic arthritis.

Regarding the etiology of the Veteran's left shoulder strain, the November 2013 QTC examiner opined that the Veteran's left shoulder disorder was less likely than not related to service.  In support of this opinion, the examiner stated that although the Veteran had complaints of pain in service, examinations from 1985 to 1994 were negative for a left shoulder condition.  According to the examiner, the Veteran's left shoulder condition resolved without residuals in service.  

The Board has also considered the Veteran's statements regarding persistent symptoms of a left shoulder disorder since service separation.  However, upon review of all the evidence of record, lay and medical, the Board does not find the Veteran's statements credible.  Post-service treatment records do not show any complaints, diagnoses, or treatment for a left shoulder disorder.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for VA benefits, but did not mention a left shoulder disorder until his March 2012 claim.  For example, in March 2000, immediately following service separation, the Veteran filed an application for chronic right knee strain, varicose veins, peptic ulcer, and bilateral hearing loss, but did not file a claim for VA compensation benefits for any residuals of a left shoulder injury.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it is reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a left shoulder disorder, when viewed in the context of his action regarding his other claims for compensation (to include other orthopedic claims), may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a left shoulder injury in service and a lack of left shoulder symptomatology at the time he filed the other claims.  This Board finds that this evidence weighs against a finding of persistent left shoulder symptoms since service separation.  For these reasons, the Board finds that the Veteran's statements regarding persistent symptoms of a left shoulder disorder since service separation are not credible.

The Board has also considered the Veteran's statements asserting a nexus between his left shoulder disorder and service.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his left shoulder disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  A shoulder strain is a complex disease process because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). Further, the etiology of the Veteran's left shoulder disorder is a medical etiological question involving internal and unseen system processes unobservable by the Veteran.

For the reasons discussed above, the Board finds based on the weight of the competent, credible, and probative evidence of record, that a left shoulder disorder is not etiologically related to service.  A preponderance of the evidence is against the claim for service connection for a left shoulder disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Lumbar Spine Disorder

The Veteran contends that he has a lumbar spine disorder that is related to service.  Specifically, the Veteran maintains that, for fourteen years, he flew as a flight engineer.  His duties required him to sit at an awkward angle with his weight shifted onto his right side at about a 2 to 3 degree angle.  He flew as a flight engineer for approximately fifty-five hundred hours of flight time.  The Board finds the Veteran's statements regarding his sitting position to be credible and consistent with his duties as a flight engineer.
Upon reviewed of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence of record shows that the Veteran's spine disability is related to service.  The Veteran was not afforded a VA examination regarding his spine disorder; however, the Veteran did submit an April 2013 independent medical examination from Dr. J.E.

During the April 2013 evaluation, Dr. J.E. noted that the Veteran's duties required him to sit at an awkward angle with his weight shifted onto his right side at about a 2 to 3 degree angle.  According to the Veteran, he developed right sided low back pain in service.  The pain would worsen with long flights, especially when flying the sixteen hour flights.  He was never seen at the military clinic for these symptoms, but stated that he would self-medicate with over the counter Ibuprofen.  He would elevate his legs at night to try to take some of the pressure off of his back.  Even after he was discharged from the Air Force, he continued to have low back pain and stiffness.  In 2003, he bent over to tie his shoe and felt a "pop" in his right lower back.  The pain continued to worsen and he started developing numbness in his feet.  The numbness would be exacerbated by sitting for prolonged periods of time.  The Veteran subsequently saw Dr. Z. M. and was diagnosed with lumbago.  He also saw Dr. G.P. who conducted an EMG/nerve conduction study of the right lower extremity, which was within normal limits.  Dr. G.P. ordered an MRI of the lumbar spine, which showed multilevel degenerative disc disease, most prominent at the L5-S1 level, resulting in mild to moderate bilateral neuroforaminal narrowing, but without evidence for significant central canal stenosis.  In March of 2004, he had a plain x-ray of the lumbar spine, which showed spondylolisthesis, grade I.  He had a second MRI in January 2012, which showed grade I spondylolisthesis of L5 on SI secondary to bilateral spondylosis.  This, combined with a disc bulge and facet osteoarthropathy, was noted to cause moderate bilateral
neuroforaminal stenosis.  The Veteran was then referred for physical therapy and he received several epidural steroid injections in his back from Dr. R.G.  Several bilateral transforaminal epidural steroid injections have been performed, which were noted to provide only temporary relief. 

Dr. J.E. then performed a physical examination of the Veteran's spine and diagnosed the Veteran with lumbo-sacral strain, spondylolisthesis, and right and left sciatic nerve incomplete paralysis.  Dr. J.E. then opined that the long flights with the Veteran sitting in an awkward position caused abnormal biomechanical pressures to his lumbar spine.  These abnormal pressures caused inflammation in the muscle tendon units of his lumbar spine.  The inflammation then caused muscle spasm in his lumbar spine, which increased the biomechanical pressures in his lumbar spine and caused increased pressure on the intervertebral discs causing them to extrude.  This increased biomechanical pressure on the lumbar spine has caused osteophyte formation and has caused the spondylolisthesis.  The combination of the spinal traumatic arthritis, the spondylolisthesis, and the bulging discs were causing the Veteran to experience chronic low back pain and the bulging discs were causing impingement of the spinal nerves, which was causing his bilateral foot numbness.

The Board finds  that the Veteran's lay evidence regarding back symptoms in service credible and the medical opinion from Dr. J.E. to be probative regarding the etiology of the Veteran's lumbar spine disorders.  Dr. J.E. interviewed the Veteran, reviewed diagnostic testing in the record, performed a physical examination, and provided an opinion supported by a well-reasoned rationale.  Notably, there are no other medical opinions of record that contradict Dr. J.E.'s medical opinion.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a lumbar spine disorder is granted.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015). 

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Rating for Peptic Ulcer

The Veteran contends that his peptic ulcer disability is more severe than what is contemplated by the currently assigned 10 percent disability rating.

The Veteran's peptic ulcer has been currently evaluated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305.

Under Diagnostic Code 7305, duodenal ulcer is assigned a 10 percent evaluation for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is assignable for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations.  A 40 percent evaluation is assignable for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is assignable for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.  A 60 percent rating is the highest rating available under this Diagnostic Code.
Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6 (2015).

In a January 2014 QTC examination, the examiner diagnosed the Veteran with peptic ulcer disease.  Recurring symptoms were noted to occur three times per year, with an average duration of less than 1 day.  The Veteran reported periodic abdominal pain that occurred at least monthly and was relieved by standard ulcer therapy.  The Veteran was not noted to have anemia or weight loss as a result of his ulcer disability.

During the May 2015 Board hearing, the Veteran stated that he had been taking ulcer medication (Prilosec) for many years.  He further stated that if does not take the medication the ulcer immediately "hits" him.  See Board Hearing Transcript at pgs. 33 and 37.

The evidence also includes the April 2013 independent medical examination from Dr. J.E. where the Veteran reported being placed on Prilosec for maintenance treatment.  The Veteran stated that he continued to have flare-ups of epigastric pain when eating spicy foods or when missing a dose of Prilosec.  Even when taking the mediation, the Veteran would still avoid spicy foods and still experienced flare-ups several times a week.  Dr. J.E. stated that the Veteran had stomach ulcers with daily symptoms and daily medication to control the symptoms.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's peptic ulcer is most appropriately characterized as moderate with continuous moderate manifestations.  The Veteran has been noted to be on continuous medication and experiences recurring episodes of severe symptoms three times a year.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating is warranted for the Veteran's peptic ulcer disability.

The Board finds that the weight of the evidence, lay and medical does not demonstrate that the Veteran's peptic ulcer causes an impairment of health exhibited by weight loss and anemia.  Therefore the Board finds that during this period, the Veteran's peptic ulcer is no more than 20 percent disabling.

Rating for Left Leg Varicose Veins

The Veteran contends that his left leg varicose veins disability is more severe than what is contemplated by the 10 percent disability rating currently assigned.

Varicose veins are rated under Diagnostic Code 7120, which provides for a 10 percent rating for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  38 C.F.R. § 4.104, Diagnostic Code 7120.  The criteria for a 20 percent disability are persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and statis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, statis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  Id.

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's left leg varicose vein disability more nearly approximates a 20 percent rating under Diagnostic Code 7120.  

The evidence weighing against a higher rating includes a January 2014 QTC examination.  The examiner noted that the Veteran's varicose veins manifested symptoms of aching and fatigue in the left extremity after prolonged standing or walking.  Symptoms were noted to be relieved by elevation of the extremity.  The Veteran also reported constant pain at rest.  

Weighing in favor of a 20 percent disability rating for the Veteran's left leg varicose vein disability is the April 2013 independent medical examination from Dr. J.E.  During the evaluation, the Veteran reported that he had persistent bulging of veins in his left calf and bilateral foot numbness.  They were noted to be worse at night. Also, if standing on his feet for a prolonged period of time, his left leg would begin to ache and become engorged and the veins below the knees would stick out.  The Veteran stated that he elevated his legs at night, but this did not completely rid him of his symptoms.  Dr. J.E. noted that during periods of prolonged standing, the valves in the Veteran's left leg would become incompetent.  These incompetent valves allowed the blood to flow backwards in the vein thus causing the veins to become engorged and begin to stretch.  The continued engorgement of the large leg vessels began to affect the smaller collateral leg vessels.  Dr. J.E. then stated that, although the Veteran had vein stripping surgery, his symptoms were returning.  Since the symptoms were not completely relieved by elevation, Dr. J.E. opined that his disability rating should be increased to 20 percent. 

Upon review of all the evidence of record, Board finds that the evidence is in equipoise as to whether the Veteran's left leg varicose vein disability more nearly approximates a 20 percent rating under Diagnostic Code 7120.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating for the left leg varicose vein disability is warranted as his symptoms, including bulging of the veins, are not completely relieved by elevation of the extremity and more nearly approximates persistent edema, incompletely relieved by elevation of the extremity.  

The Board further finds that a rating in excess of 20 percent is not warranted for the Veteran's left leg varicose vein disability as the evidence has not shown that the Veteran has persistent edema and statis pigmentation or eczema, with or without intermittent ulceration.  For these reasons, the Board finds that a 20 percent rating, but no higher, for left leg varicosities status post vein stripping is warranted.  

Rating for Right Knee

The Veteran contends that his right knee disability is more severe than what is contemplated by the currently assigned 10 percent disability rating.  

The Veteran's right knee is rated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.71a, under Diagnostic Code 5260.

The relevant rating criteria include Diagnostic Code 5010, which instructs the rater to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  For purpose of rating disability from arthritis, the elbow is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

The evidence in this case includes the April 2013 independent medical examination from Dr. J.E.  During the evaluation, it was noted that the Veteran was diagnosed with a medial meniscal tear.  He had right knee arthroscopy in 1999.  The right knee initially improved, but then started hurting again two to three years later.  He developed daily right knee pain.  He had repeat arthroscopy in 2010.  The Veteran reported that he continued to have right knee crepitus and pain.  He reported that, occasionally, the right knee would "lock up."  Cold weather and walking long distance was noted to make the knee hurt more.  Upon range of motion testing, right knee flexion was limited to 115 degrees.  Extension was to -6 degrees (hyper-extension).  It does not appear that repetitive testing was conducted and Dr. J.E. did not address instability of the right knee.

The Veteran was afforded a QTC knee examination in January 2014.  During the evaluation, the Veteran stated that walking or prolonged standing created increased pain.  Cold weather also made the right knee worse.  Upon range of motion testing, right knee flexion was limited to 120 degrees, with pain at 120 degrees.  Extension was normal with no objective evidence of pain.  The Veteran was able to perform repetitive testing and range of motion of the right knee remained unchanged.  Muscle strength was normal and the Veteran did not have any joint instability in the right knee.  There was no patellar subluxation or dislocation.  The examiner did note, however, that the Veteran had had a right knee meniscus condition with frequent episodes of locking, pain, and effusion.  The Veteran did not have any visible scars on the right knee.  He also did not use any assistive devices.  The examiner then noted that there were factors of pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability of the bilateral knee joints during flare-ups or repeated use over time.  The degree of range of motion loss during pain on use or flare-ups was noted to be approximately 5 degrees in bilateral knee flexion (i.e., 115 degrees in the right knee) and 0 degrees extension.  

Upon review of the evidence of record, lay and medical, the Board finds that the Veteran's right knee disability is more appropriately rated under Diagnostic Code 5258 for dislocation of the semilunar cartilage.  This is consistent with the Veteran's complaints of locking during the April 2013 independent examination.  Further, the January 2014 QTC examiner specifically noted that the Veteran's right knee manifested frequent episodes of locking, pain, and effusion.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right knee disability is more appropriately rated under Diagnostic Code 5258 and warrants a 20 percent rating for the entire increased rating period on appeal.

The Board further finds that a rating in excess of 20 percent is not warranted for the right knee disability for the entire rating period.  The Veteran's right knee disability manifested, at worst, flexion to 115 degrees and extension to -6 degrees.  There was also no evidence of recurrent subluxation, lateral instability, or removal of the semilunar cartilage. 

The Board has also considered other Diagnostic Codes relating to the right knee; however, the Board finds that they are not applicable.  Upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); impairment of the tibia and fibula (Diagnostic Code 5262); instability (Diagnostic Code 5257or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher or separate rating for the right knee is not warranted under any of these Diagnostic Codes.

The Board acknowledges that the Veteran has right knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, higher compensation is not warranted under these provisions because the evidence of additional functional loss due to pain, weakness, fatigue, or incoordination does not show limited motion or function to such a degree so as to warrant a rating in excess of 20 percent.  The January 2014 QTC examiner stated that there were factors of pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability of the bilateral knee joints during flare-ups or repeated use over time.  However, the degree of range of motion loss during pain on use or flare-ups was noted to be approximately 5 degrees in bilateral knee flexion (i.e., 115 degrees in the right knee) and 0 degrees extension.  As such, the Board finds that a 20 percent rating, but no higher, for the Veteran's right knee disability is warranted for the entire rating period on appeal.

Rating for Left Knee

The Veteran contends that his left knee disability is more severe than what is contemplated by the currently assigned 10 percent disability rating.  

The Veteran's left knee is rated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.71a, under Diagnostic Code 5260.

The evidence includes the April 2013 independent medical examination from 
Dr. J.E.  Upon range of motion testing, left knee flexion was limited to 130 degrees.  Extension was to -8 degrees (hyper-extension).  It does not appear that repetitive testing was conducted and Dr. J.E. did not address instability of the right knee.

The Veteran was afforded a QTC knee examination in January 2014.  During the evaluation, the Veteran stated that walking or prolonged standing created increased pain.  Upon range of motion testing, left knee flexion was limited to 125 degrees, with pain at 125 degrees.  Extension was normal with no objective evidence of pain.  The Veteran was able to perform repetitive testing and range of motion of the left knee remained unchanged.  Muscle strength was normal and the Veteran did not have any joint instability in the left knee.  There was no patellar subluxation or dislocation.  The Veteran did not have a left knee meniscus condition with frequent episodes of locking, pain, and effusion.  The Veteran did not have any visible scars on the left knee.  He also did not use any assistive devices.  The examiner then noted that there were factors of pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability of the bilateral knee joints during flare-ups or repeated use over time.  The degree of range of motion loss during pain on use or flare-ups was noted to be approximately 5 degrees in bilateral knee flexion (i.e., 120 degrees in the left knee) and 0 degrees extension.  

Upon review of the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's left knee disability is not warranted.  The Veteran had full left knee extension even after repetitive use during the January 2014 VA examination.  His knee was only slightly hyper-extended during the April 2013 private examination.  Also, flexion was, at worst, to 120 degrees with pain in the left knee even after repetitive use testing.  Accordingly, the Board finds that a higher rating in excess of 10 percent is not warranted under Diagnostic Codes 5260, 5261 for the left knee for the entire rating period on appeal.

The Board also finds that a higher or separate rating is not warranted under Diagnostic Code 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  There is no objective evidence of instability of the knee joint.  As such, a separate rating on the basis of other impairment of the knee, including recurrent subluxation or lateral instability, is not warranted.

The Board has also considered Diagnostic Code 5258 where a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Further consideration has been provided under Diagnostic Code 5259, where a 10 percent rating is warranted for symptomatic removal of a semilunar cartilage or meniscus.  In this case, the Veteran has not been found to have any meniscus condition or abnormality of the left knee.  Accordingly, the Board finds that a separate ratings under Diagnostic Codes 5258 and 5259 are not warranted for the left knee disability.

The Board has also considered other Diagnostic Codes relating to the left knee; however, the Board finds that they are not applicable.  Upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher or separate rating for the left knee is not warranted under any of these Diagnostic Codes.

The Board acknowledges that the Veteran has left knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, higher compensation is not warranted under these provisions because the evidence of additional functional loss due to pain, weakness, fatigue, or incoordination does not show limited motion or function to such a degree so as to warrant a rating in excess of 10 percent.  The January 2014 QTC examiner stated that there were factors of pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability of the bilateral knee joints during flare-ups or repeated use over time.  However, the degree of range of motion loss during pain on use or flare-ups was noted to be approximately 5 degrees in bilateral knee flexion (i.e., 120 degrees in the left knee) and 0 degrees extension.  

For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for the left knee disability for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Earlier Effective Date for the Grant of Service Connection for
Left Knee Strain

The Veteran contends that he is entitled to an effective date earlier than 
 January 28, 2014, for the award of service connection for left knee strain.  

Upon review of all the evidence of record, both lay and medical, the Board finds that an earlier effective date for the grant of service connection for the left knee disability is not warranted.  The evidence shows that entitlement arose for the Veteran's left knee disability on January 28, 2014, the date of the QTC examination.  Notably, the Veteran did not file a claim for service connection for a left knee disorder prior to that time.  The RO assigned the January 28, 2014, date of the QTC examination. 

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

After a review of the contentions and evidence in this case, the Board finds no legal basis for the assignment of an effective date for the award of service connection prior to January 28, 2014.  The January 28, 2014 QTC examination is the earliest date showing that the left knee disorder was associated with the already service-connected right knee disability.  There is nothing in the record that could be interpreted as an earlier claim, formal or informal, for service connection for a left knee disorder prior to January 28, 2014.

In sum, the Board finds that prior to January 28, 2014, there was no pending claim for service connection for a left knee disorder.  As such, an effective prior to the date of when entitlement arose for service connection is legally precluded.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Even if the Veteran asserted that he filed a claim prior to January 28, 2014, the date entitlement arose, January 28, 2014, is the later of the two dates, and is the appropriate effective date. 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 20.101(a).  As there is no legal basis for assignment of any earlier effective date than January 28, 2014, the Board finds that an earlier effective date for the grant of service connection for a left knee disability is not warranted.

Rating for Left Little Finger

The Veteran essentially contends that his left little finger disability is manifested by symptomatology more nearly approximating a rating in excess of the current noncompensable (zero percent) rating assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5230. 

Under Diagnostic Code 5230, a maximum zero percent rating is assigned for any limitation of motion of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a.
A maximum zero percent rating is assigned under Diagnostic Code 5227 for favorable or unfavorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2014).  A Note to Diagnostic Code 5227 provides that evaluation as amputation should be considered and whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand.

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216, unfavorable ankylosis of five digits of one hand.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angulation of a bone.  38 C.F.R. § 4.71a, Diagnostic Code 5216 (2014).  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joints were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis. 

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, multiple involvements of the metacarpal and carpal joints of the upper extremities are considered groups of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2015).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evidence includes a January 2014 QTC examination where the Veteran was diagnosed with left little finger fracture with limited extension motion and degenerative changes of the distal finger.  During the evaluation, the Veteran reported that he was unable to completely straighten the little finger.  Further, during flare-ups, including during periods of cold weather, the Veteran reported that the little finger disability affected his ability to grip.  Upon physical examination, the examiner noted that the Veteran had limitation of motion and painful motion of the left little finger.  The pain began at a gap of less than 1 inch.  Functional loss was noted to include pain on movement of the left little finger.  The Veteran's finger was also not ankylosed.  

The evidence also includes the April 2013 independent medical examination from Dr. J.E.  During the evaluation, the Veteran stated that he had stiffness and decreased range of motion of the left fifth finger.  Cold weather was noted to increase his pain.  

As discussed above, a noncompensable rating is the maximum rating under Diagnostic Code 5230.  A noncompensable rating is also the maximum rating under Diagnostic Code 5227 for ankylosis of the little finger, although the Veteran has not been found to have ankylosis of the left little finger.  Thus, no increased schedular evaluation is warranted under these diagnostic codes.

Despite the lack of evidence of extreme unfavorable ankylosis or amputation of the right little finger, the Board finds that a rating of 10 percent is warranted pursuant to the DeLuca criteria, based upon loss of the ability to fully extend the left little finger and painful motion.  Further, the Veteran has complained of increased pain during flare-ups, which affect his ability to grasp.  DeLuca, 8 Vet. App. 202, 206 (1995). 

The Board is cognizant of the amputation rule, which states that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68 (2015).  As stated above, amputation of the little finger at the proximal interphalangeal joint warrants a 10 percent rating pursuant to Diagnostic Code 5156.  The record shows no evidence of amputation or symptoms that would warrant assigning a rating based on amputation.  Therefore, a rating in excess of 10 percent is not warranted.

Earlier Effective Date for the Grant of Service Connection for
Left Little Finger Fracture

The Veteran contends that he is entitled to an effective date earlier than May 6, 2013, for the award of service connection for residuals of a left little finger fracture.  

Upon review of all the evidence of record, both lay and medical, the Board finds that an earlier effective date for the grant of service connection for residuals of a left little finger fracture is not warranted.  The evidence shows that VA first received the Veteran's claim for service connection for residuals of a left little finger fracture on May 6, 2013.  As specifically noted by the Veteran's representative in a May 1, 2013 correspondence (received May 6, 2013), the newly submitted evidence from Dr. J.E. was to serve as an "informal claim" for benefits for, in pertinent part, the Veteran's left little finger disability.  The RO assigned the May 6, 2013, date of claim as the effective date for the award of service connection. 

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

After a review of the contentions and evidence in this case, the Board finds no legal basis for the assignment of an effective date for the award of service connection prior to May 6, 2013.  The May 6, 2013 claim is the earliest correspondence from the Veteran in the claims file regarding the left little finger disability.  There is nothing in the record that could be interpreted as an earlier claim, formal or informal prior to May 6, 2013.

In sum, the Board finds that prior to May 6, 2013, there was no pending claim for service connection for a left little finger disorder.  As such, an effective prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, there is no dispute.  Even if the Veteran asserted that entitlement arose prior to the date of the claim, the date of the claim, May 6, 2013, is the later of the two dates, and is the appropriate effective date. 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 20.101(a).  As there is no legal basis for assignment of any earlier effective date than May 6, 2013, the Board finds that an earlier effective date for the grant of service connection for residuals of the left little finger fracture is not warranted.

Rating for Allergic Rhinitis 

The Veteran contends that his allergic rhinitis disability is more severe than what is contemplated by the noncompensable disability rating.

The Veteran's allergic rhinitis is rated as noncompensable under Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side; a 30 percent rating is assigned if there are polyps.

In an October 2013 QTC examination, the Veteran reported a history of allergic rhinitis dating back to 2013.  The examiner diagnosed the Veteran with allergic rhinitis and noted that there was not greater that 50 percent obstruction of the nasal passages on both sides due to rhinitis.  The Veteran also did not have permanent hypertrophy of the nasal turbinates, deviated septum, or nasal polyps.  Reddened nasal mucosa was noted.  The Veteran did not require the use of medication to control his allergic rhinitis and he had not had non-incapacitating or incapacitating episodes characterized by headaches, pain, purulent discharge, or crusting.

The Veteran's post-service treatment records have been reviewed, but do not address allergic rhinitis.  The independent medical examination from Dr. J.E. did not address the Veteran's allergic rhinitis.

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his allergic rhinitis disability.  In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability relating a the allergic rhinitis disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the QTC examiner who examined him during the current appeal and who provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the criteria under which his disability is evaluated.  Accordingly, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his allergic rhinitis disability.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence of record does not support the assignment of a compensable rating for allergic rhinitis: there is no evidence of polyps or obstruction of a nasal passage greater than 50 percent on both sides or complete obstruction on one side.  Thus, the claim for a compensable rating for allergic rhinitis is denied.

Earlier Effective Date for the Grant of Service Connection for
Allergic Rhinitis

The Veteran contends that he is entitled to an effective date earlier than December 20, 2012, for the award of service connection for allergic rhinitis.  

Upon review of all the evidence of record, both lay and medical, the Board finds that an earlier effective date for the grant of service connection for allergic rhinitis is not warranted.  The evidence shows that VA first received the Veteran's claim for service connection for sinusitis on December 20, 2012.  The RO assigned the December 20, 2012, date of claim as the effective date for the award of service connection. 

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

After a review of the contentions and evidence in this case, the Board finds no legal basis for the assignment of an effective date for the award of service connection prior to December 20, 2012.  The December 20, 2012 claim is the earliest correspondence from the Veteran in the claims file regarding the sinus disorder. There is nothing in the record that could be interpreted as an earlier claim, formal or informal, for service connection for sinusitis or allergic rhinitis prior to December 20, 2012.

In sum, the Board finds that prior to December 20, 2012, there was no pending claim for service connection for a sinus disorder, to include allergic rhinitis.  As such, an effective prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, there is no dispute.  Even if the Veteran asserted that entitlement arose prior to the date of the claim, the date of the claim, December 20, 2012, is the later of the two dates, and is the appropriate effective date. 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 20.101(a).  As there is no legal basis for assignment of any earlier effective date than December 20, 2012, the Board finds that an earlier effective date for the grant of service connection for allergic rhinitis is not warranted.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's disabilities.  A comparison between the level of severity and symptomatology of the Veteran's disabilities as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The Veteran's service-connected peptic ulcer is manifested by symptoms of abdominal pain and continuous use of medication.  These symptoms and their resulting effects are fully contemplated by the rating schedule.

The rating criteria reasonably describe the Veteran's left leg varicose vein disability level and symptomatology, including persistent edema, incompletely relieved by elevation of extremity.

The Board finds that all the symptomatology and impairment caused by the Veteran's bilateral knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's bilateral knee disability has been manifested by symptoms of pain, limitation of motion, flare-ups with interference with standing, walking, and standing.  The schedular rating criteria specifically provides limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited to orthopedic factors such as pain, incoordination, weakness, and instability of station (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  The Veteran has also been assigned a 20 percent rating for frequent episodes of right knee locking, pain, and effusion as contemplated under Diagnostic Code 5258.

The 10 percent ratings assigned for the Veteran's left little finger disability is the maximum rating that could be assigned under the amputation rule.

The rating criteria reasonably describe the Veteran's rhinitis disability level and symptomatology, including the percentage of obstruction of nasal passages and the presence of nasal polyps.  These symptoms and their resulting effects are fully contemplated by the rating schedule.
38 C.F.R. § 4.1 specifically sets out that "[g]generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the migraine disability to be inadequate to rate the Veteran's service-connected disabilities; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Finally, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record does not indicate that he is unable to obtain or sustain substantially gainful employment as a result of his service-connected disabilities.  In a September 2012 QTC psychiatric examination, the Veteran reported that he was currently employed as a flight engineer.  As such, the Board finds that the issue of TDIU is not raised at this time.






	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a lumbar spine disorder, to include spondylolisthesis, is granted.

A 20 percent rating, but no higher, for the peptic ulcer disability is granted.

A 20 percent rating, but no higher, for left leg varicosities status post vein stripping is granted.

A 20 percent rating, but no higher, for right knee strain is granted.  

A rating in excess of 10 percent for left knee strain is denied.

An earlier effective date prior to January 28, 2014, for the grant of service connection for a left knee disorder is denied.

A 10 percent rating, but no higher, for residuals of a left little finger fracture is granted.
An earlier effective date prior to May 6, 2013, for the grant of service connection for residuals of a left little finger fracture is denied.

A compensable rating for allergic rhinitis is denied.

An earlier effective date prior to December 20, 2012, for the grant of service connection for allergic rhinitis is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

Sleep Disorder

During the May 2015 Board hearing, the Veteran claimed to have a sleep disorder that was related to service.  The Veteran testified that he began having difficulty sleeping in service and his difficulty has continued since service separation.  See Board Hearing Transcript at pg. 31. 

In January 2015, the Veteran submitted evidence (VA Treatment records) which noted a diagnosis of insomnia.  The Veteran was instructed to keep a sleep log.  See January 2013 VA treatment record.  The Veteran has not been afforded a VA examination regarding the nature and etiology of his claimed sleep disorder.  As such, the Board finds that an examination is necessary.  

Acquired Psychiatric Disorder

The Veteran served in the middle east during Desert Shield and Desert Storm. During his tour there, he maintains that he had rockets fired in his direction.  This occurred during the day and night.  He reported that it was extremely hot during the day and he was somewhat dehydrated.  The Veteran reported that he listened to the air traffic on the radio and listened to other aircraft that were shot down as they were going down.  This caused him anxiety and stress.  He did not sleep well because the enemy would mainly bomb at night. 

The Veteran was afforded a QTC PTSD examination in September 2012.  During the evaluation, the Veteran stated that he was deployed to Saudi Arabia in 1990 to 1991.  During his first night, he saw stacks of coffins reaching the ceiling in the chow hall.  He witnessed incoming missiles being launched from Iraq.  The Veteran further reported that he has had dreams about his experiences.  The examiner noted that this stressor was related to the Veteran's fear of hostile military or terrorist activity; however, the examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD.  The examiner also diagnosed the Veteran with anxiety disorder, not otherwise specified, but did not provide an opinion as to the etiology of the Veteran's anxiety disorder.  

The Board acknowledges that the Veteran submitted an opinion regarding PTSD from Dr. J.E.  Although Dr. J.E. diagnosed the Veteran with PTSD and stated that it was related to service, Dr. J.E. is not a trained psychologist or psychiatrist and it is unclear from the report how the diagnosis was reached.  A mental status examination was not performed and the DSM criteria were not discussed.  For these reasons, the Board finds that a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment notes not currently of record and associate them with the electronic claims file.

2.  Schedule the Veteran for an appropriate VA examination to assist in determining the etiology of his claimed sleep disorder.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  Then, the examiner is asked to provide an opinion as to the following: 

Is it at least as likely as not (50 percent or more probability) that the Veteran's sleep disorder was incurred in service or is otherwise related to service?  (Note: VA treatment records note a diagnosis of insomnia).

All opinions are to be accompanied by a rationale consistent with the evidence of record.

3.  Schedule the Veteran for VA psychiatric examination to assist in determining the etiology the Veteran's psychiatric disorder.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  Then, the examiner is asked to provide an opinion as to the following: 

	(a)  List all current psychiatric diagnoses.

(b)  For each diagnosis, is it at least as likely as not (50 percent or more probability) that the Veteran's psychiatric disorder was incurred in service or is otherwise related to service?

(c)  The examiner should express an opinion as to whether the Veteran meets the criteria for PTSD.  If a diagnosis of PTSD is deemed appropriate, the clinician should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  In so doing, the examiner should determine whether the claimed stressor(s) has been verified or is related to the Veteran's fear of hostile military or terrorist activity.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

4.  After all the above development has been completed, readjudicate the remaining claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the benefits sought remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


